TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00444-CV


In the Interest of J. D. F.




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 223,645-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Bridgette L. Davidson has filed a letter in which she states that "there will be no
appeal filed" from the decree designating her parents the joint managing conservators of J. D. F.  We
consider this a motion to dismiss this appeal.  We grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   October 23, 2008